Citation Nr: 1512104	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-42 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2013 and July 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issues of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right wrist disability, and service connection for degenerative joint disease of the right and left shoulders, left tennis elbow, erectile dysfunction secondary to hypertension, inactive thyroid, and a skin disability have been raised by the record in a February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

The record does not reflect that the Veteran's left wrist disability is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.   

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had an examination arranged through VA QTC Services in October 2014.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs show that in December 1991 the Veteran was treated for a ganglion cyst of the left wrist, which was removed.  X-rays of the left wrist were negative for a bony abnormality.  On a March 1994 medical history report, the Veteran did not indicate having had left wrist pain.

The Veteran had a VA examination in August 2009 at which he reported having left wrist pain since 1984.  At the time of the examination the Veteran also got intermittent numbness in his fingers and pain running up his arms.  The Veteran said that symptoms had gotten progressively worse since onset, and he had difficulty lifting tools.  The examiner diagnosed the Veteran with De Quervain's syndrome and opined that it was less likely than not related to service because it is not a chronic, degenerative process and involves different structures than a ganglion cyst.  It was possible that De Quervain's syndrome was a feature of the wrist problems in service because it and a ganglion cyst involve tendinopathy.  However, De Quervain's syndrome was not diagnosed or treated in service.  This opinion cannot be given probative value because it is internally inconsistent in that the examiner stated that that De Quervain's syndrome involves a different structure than a ganglion cyst but that they both involve tendinopathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

The Veteran wrote in October 2010 that he hurt his left wrist many times during service while carrying things, playing sports, and working on construction sites.  He felt that this caused the tendons to be strained and that it was diagnosed during service as a cyst.  At November 2010 VA treatment the Veteran complained of left wrist pain.  The treatment records do not indicate how long he had had the pain for.

The Veteran had an examination arranged through VA QTC Services in February 2014 at which he was diagnosed with wrist strain resolved, ganglion cyst resolved, De Quervain's syndrome resolved, and carpal tunnel syndrome not related to military duties.  X-rays of the wrists were normal.  The Veteran said that he sprained both wrists numerous times during military service without having medical care.  He did not report any specific injury.  The examiner noted that there was no evidence of De Quervain's syndrome on examination or at the 1994 separation examination.  He felt that the Veteran's current complaints were causally related to his post-service work as an upholsterer because the Veteran would not have been able to perform his in-service duties with the complaints he described.

The examiner did not provide an opinion as to whether the 2009 diagnosis of De Quervain's syndrome was related to service.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the record shows a current disability, and the February 2014 opinion cannot be given probative value in this regard.  

The Veteran had another examination arranged through VA QTC Services in October 2014.  The examiner felt that the Veteran's symptoms were subjective and that there was no objective evidence of chronic condition.  In an examination report addendum, the examiner wrote that a ganglion cyst was a "deeper" joint issue and was sometimes self-limited. The examination showed that it had resolved.  De Quervain's syndrome was a separate system for a more superficial tendon surface and was also not a chronic, continuous condition.  The ganglion cyst and De Quervain's syndrome were not related by etiology or anatomic site, and there were not any residuals.  

The Veteran is competent to report that he has had left wrist pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board finds the March 1994 medical history report on which the Veteran did not indicate left wrist pain to be of greater probative value than his later reports of having had left wrist pain since service.  The STRs do not show any complaints or treatment related to the left wrist before or after the December 1991 treatment for a ganglion cyst.

While the Veteran has made statements to the effect that he has a left wrist disability related to injuring tendons during service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between a left wrist disability and the Veteran's active service.  The October 2014 examiner's opinion that the ganglion cyst from service had resolved, that De Quervain's syndrome relates to a more superficial tendon surface and is not a chronic, continuous condition, that the ganglion cyst and De Quervain's syndrome were not related by etiology or anatomic site, and that there were not any residuals can be given probative value because the examiner considered the nature of the individual disabilities and the Veteran's individual history.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claim of service connection for a left wrist disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a left wrist disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


